 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 280 
In the House of Representatives, U. S.,

March 25, 2009
 
RESOLUTION 
Providing for consideration of the Senate amendments to the bill (H.R. 146) to establish a battlefield acquisition grant program for the acquisition and protection of nationally significant battlefields and associated sites of the Revolutionary War and the War of 1812, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 146) to establish a battlefield acquisition grant program for the acquisition and protection of nationally significant battlefields and associated sites of the Revolutionary War and the War of 1812, and for other purposes, with the Senate amendments thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a single motion offered by the chair of the Committee on Natural Resources or his designee that the House concur in the Senate amendments. The Senate amendments and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources. The previous question shall be considered as ordered on the motion to final adoption without intervening motion or demand for division of the question. 
 
Lorraine C. Miller,Clerk.
